DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on May 03rd, 2022 has been acknowledged.  By this amendment, claims 1-2, 4, 7, 9, 12, 14-15, and 17 have been amended.  Accordingly, claims 1-20 are pending in the present application in which claims 1, 5, and 14 are in independent form.  Applicant’s amendment to claims 2, 4, 7, 9, 12, 15 and 17 had obviated the claim objections indicated in the previous office action.  Applicant’s amendment to claims 2, 3, 7, 8, and 15-20 had obviated the 112(b) rejection indicated in the previous office action.  Newly submitted IDS filed on March 01st, 2022 has been considered.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 14-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba et al. (U.S. Pub. 2017/0309587), of record.
In re claim 1, Nakashiba discloses, in a current embodiment, an integrated circuit package 2, comprising: a die 10 (semiconductor chip) including semiconductor material (semiconductor substrate) and an electronic components (MOS transistor 22) (see paragraph [0034] and figs. 3A, 3B, 6A, 6B); a connection region 14, 16, 29 overlying the die 10 (see paragraphs [0034]-[0037] and figs. 3A, 3B), the connection region housing a plurality of connection lines 14, 16, 29 and having a first face coupled to the die 10 and a second face opposite the first face (see paragraphs [0034]-[0037] and figs. 3A and 3B); and a plurality of solder balls 20 (paragraph [0034] and figs. 3A and 3B), fixed the second face of the connection region 14, 16, 29 and electrically coupled to the electronic components 10 through the connection lines 14, 16, 29 (see paragraph [0034] and figs. 3A, 3B), the solder balls 20 being arranged in an array and being aligned along a plurality of lines 14, 16, 29 parallel to a direction, wherein the plurality of lines includes an empty line along which no solder balls are present (see paragraphs [0035]-[0037] and figs. 3A, 3B, 6A, 6B, note that, there are empty lines devoid of the pads 18 for the solder balls 20 where the inductor 16 is directly located above).


    PNG
    media_image1.png
    455
    815
    media_image1.png
    Greyscale

Although, in the current embodiment, Nakashiba is silent to wherein the die 10 including integrated electronic components.
However, Nakashiba, in another embodiments, suggested that the integrated circuit package 1 including inter-alia, a semiconductor chip 10, including semiconductor material (semiconductor substrate 12) and integrated electronic components (note that, Nakashiba discloses a circuit forming region D1 of the semiconductor chip 10…the circuit forming region D1 is a region where circuit elements and interconnected are form…the circuit elements referred to herein include active elements, such as transistors and passive elements such as resistors, capacitors, and inductors (see paragraphs [0026]-[0033] and figs. 1-2).

    PNG
    media_image2.png
    183
    890
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of the another embodiment into the current embodiment of Nakashiba in order to enable the die to include integrated electronic components in Nakashiba to be formed because in doing so would improve the reliability, miniaturize, increase operating speed, and lower the power consumption of the integrated circuit package.
In re claim 2, as applied to claim 1 above, Nakashiba discloses wherein first lines of the plurality of lines 14, 16, 29 are spaced apart from one another by a first distance, and first adjacent lines of the plurality of lines 14, 16, 29 and directly adjacent the empty line, are spaced apart from one another by a second distance, the second distance being greater than the first distance (see paragraph [0025]-[0037] and figs. 3A, 3B, 6A, 6B).
In re claim 3, as applied to claim 2 above, Nakashiba discloses wherein the second distance is twice the first distance (see paragraph [0034] and figs. 3A and 3B).  Additionally, it is respectfully submitted that, the configuration regarding about the first distance and the second distance was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in shape and size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 14, Nakashiba in the current embodiment, discloses a device, comprising: a printed circuit board (PCB) 30 having a surface (see paragraph [0034] and fig. 3A); and a semiconductor device 2 (semiconductor chip) package physically coupled to the surface of the PCB 30 (see paragraphs [0034]-[0037] and figs. 3A, 3B, 6A, 6B), the semiconductor device package including: a semiconductor die (semiconductor chip) 10 having electronic components (MOS transistor 22) (see paragraphs [0034]-[0037] and figs. 3A, 3B, 6A, 6B); a connection region 14, 16, 29 on the semiconductor die 10, the connection region housing a plurality of connection lines and having a first face coupled to the semiconductor die and a second face opposite the first face (see paragraphs [0034]-[0037] and figs. 3A and 3B); and a plurality of solder balls 20 connected to the second face of the connection region and electrically coupled to the electronic components through the connection lines (see paragraph [0034] and fig. 3A), the solder balls 20 being arranged in an array and being aligned along a plurality of lines parallel to a direction, wherein the plurality of lines includes an empty line along which no solder balls are present (see paragraphs [0035]-[0036] and figs. 3A, 3B, 6A, 6B, note that, there are empty lines devoid of the pads 18 for the solder balls 20 were the inductor 16 is directly located above).
In the current embodiment, Nakashiba is silent to wherein the semiconductor die 10 having integrated electronic components.
However, Nakashiba, in another embodiments, suggested that the integrated circuit package 1 including inter-alia, a semiconductor chip 10, including semiconductor material (semiconductor substrate 12) and having integrated electronic components (note that, Nakashiba discloses a circuit forming region D1 of the semiconductor chip 10…the circuit forming region D1 is a region where circuit elements and interconnected are form…the circuit elements referred to herein include active elements, such as transistors and passive elements such as resistors, capacitors, and inductors (see paragraphs [0026]-[0033] and figs. 1-2).

    PNG
    media_image2.png
    183
    890
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of the another embodiment into the current embodiment of Nakashiba in order to enable the semiconductor die to include integrated electronic components in Nakashiba to be formed because in doing so would improve the reliability, miniaturize, increase operating speed, and lower the power consumption of the integrated circuit package.
In re claim 15, as applied to claim 14 above, Nakashiba discloses wherein first lines of the plurality of lines 14, 16, 29 are spaced apart from one another by a first distance, and first adjacent lines of the plurality of lines and directly adjacent the empty line, are spaced apart from one another by a second distance, the second distance being greater than the first distance (see paragraphs [0025]-[0037] and figs. 3A, 3B, 6A, 6B).
In re claim 16, as applied to claim 15 above, Nakashiba discloses wherein the second distance is twice the first distance (see paragraph [0034] and figs. 3A and 3B).  Additionally, it is respectfully submitted that, the configuration regarding about the first distance and the second distance was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, a change in shape and size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.

In re claim 18, as applied to claim 15 above, Nakashiba discloses wherein the plurality of solder balls 20 form a Flip-Chip Ball-Grid-Array coupling or an embedded Wafer-Level BGA coupling (see paragraph [0034] and figs. 3A, 3B).
Claims 4, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba et al. (U.S. Pub. 2017/0309587) in view of Khalid et al. (U.S. Pub. 2019/0293784), both of record.
In re claims 4 and 17, as applied to claims 1 and 15 above, respectively, Nakashiba in the current embodiment is silent to wherein the integrated circuit (semiconductor device) package is a Monolithic Microwave Integrated Circuit package.
However, Nakashiba discloses in the Related Art section that the integrated circuit can be of a Monolithic Microwave Integrated Circuit package (see paragraph [0004]) and Khalid further discloses in a same field of endeavor, an integrated circuit package including, inter-alia, wherein the integrated circuit package is a Monolithic Microwave Integrated Circuit (MMIC) package (see paragraph [0032]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khalid into the integrated circuit package of Nakashiba so that the integrated circuit package of Nakashiba would include a Monolithic Microwave Integrated Circuit (MMIC) in order to be used in the field of wireless communication and radar sensors (see paragraphs [0002]-[0003] of Khalid).
In re claim 19, as applied to claim 15 above, Nakashiba is silent to wherein the device is a microwave radar device.
However, Nakashiba discloses in the Related Art section that the integrated circuit can be of a Monolithic Microwave Integrated Circuit package (see paragraph [0004]) and furthermore Khalid discloses in a same field of endeavor, an integrated circuit package including, inter-alia, wherein the device is a microwave radar device (see paragraph [0031]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khalid into the integrated circuit package of Nakashiba so that the integrated circuit package of Nakashiba would include wherein the device is a microwave radar device in order to be used in the field of wireless communication and radar sensors (see paragraphs [0002]-[0003] of Khalid).
In re claim 20, as applied to claim 15 above, Nakashiba is silent to wherein the device further comprising an antenna on the surface of the PCB and electrically coupled to the semiconductor device package.
However, Khalid discloses in a same field of endeavor, an integrated circuit package including, inter-alia, wherein the device further comprising an antenna 5, 6 on the surface of the PCB and electrically coupled to the semiconductor device package (see paragraphs [0029], [0031]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Khalid into the integrated circuit package of Nakashiba so that the integrated circuit package of Nakashiba would include an antenna on the surface of the PCB and electrically coupled to the semiconductor device package in order to be used in the field of wireless communication and radar sensors (see paragraphs [0002]-[0003] of Khalid).
				   Allowable Subject Matter
Claims 5-13 are allowed over prior art of record.
   Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 5, in particular, prior art of record does not teach “a conductive synchronization path extends over the face of the support and is electrically coupled to at least a first solder ball of each integrated circuit, the conductive synchronization path having at least a portion extending along the empty line of at least one integrated circuit of the plurality of integrated circuits", as recited in independent claim 5.  Claims 6-13 also allowed as being directly or indirectly dependent of the allowed independent base claim 5.
	Response to Applicant’s Amendment and Arguments
Applicant's arguments filed May 03rd, 2022 have been fully considered but they are not persuasive. 
With respect to independent claims 1 and 14, Applicant argued that the prior art of record does not teach or suggest the limitations of “a connection region on the semiconductor die, the connection region housing a plurality of connection lines and having a first face coupled to the semiconductor die and a second face opposite the first face” and “a plurality of solder balls connected to the second face of the connection region and electrically coupled to the electronic components through the connection lines” in conjunction with the die including integrated electronic components such that the integrated electronic components are electrically coupled to the plurality of solder balls through the connection lines housed in a connection region.
However, it is respectfully submitted that Applicant’s above arguments are not persuasive because as shown in the new ground of rejection above, Nakashiba discloses, in a current embodiment, an integrated circuit package 2, comprising: a die 10 (semiconductor chip) including semiconductor material (semiconductor substrate) and an electronic components (MOS transistor 22) (see paragraph [0034] and figs. 3A, 3B, 6A, 6B); a connection region 14, 16, 29 overlying the die 10 (see paragraphs [0034]-[0037] and figs. 3A, 3B), the connection region housing a plurality of connection lines 14, 16, 29 and having a first face coupled to the die 10 and a second face opposite the first face (see paragraphs [0034]-[0037] and figs. 3A and 3B); and a plurality of solder balls 20 (paragraph [0034] and figs. 3A and 3B), fixed the second face of the connection region 14, 16, 29 and electrically coupled to the electronic components 10 through the connection lines 14, 16, 29 (see paragraph [0034] and figs. 3A, 3B), the solder balls 20 being arranged in an array and being aligned along a plurality of lines 14, 16, 29 parallel to a direction, wherein the plurality of lines includes an empty line along which no solder balls are present (see paragraphs [0035]-[0037] and figs. 3A, 3B, 6A, 6B, note that, there are empty lines devoid of the pads 18 for the solder balls 20 where the inductor 16 is directly located above).


    PNG
    media_image1.png
    455
    815
    media_image1.png
    Greyscale

Although, in the current embodiment, Nakashiba is silent to wherein the die 10 including integrated electronic components.
However, Nakashiba, in another embodiments, suggested that the integrated circuit package 1 including inter-alia, a semiconductor chip 10, including semiconductor material (semiconductor substrate 12) and integrated electronic components (note that, Nakashiba discloses a circuit forming region D1 of the semiconductor chip 10…the circuit forming region D1 is a region where circuit elements and interconnected are form…the circuit elements referred to herein include active elements, such as transistors and passive elements such as resistors, capacitors, and inductors (see paragraphs [0026]-[0033] and figs. 1-2).

    PNG
    media_image2.png
    183
    890
    media_image2.png
    Greyscale

Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art to be motivated to incorporate the teaching of the another embodiment into the current embodiment of Nakashiba to enable the die to include integrated electronic components in Nakashiba  to be formed because in doing so would improve the reliability, miniaturize, increase operating speed, and lower the power consumption of the integrated circuit package.
For this reason, it is respectfully submitted that the rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dang et al.		U.S. Patent 10,038,232	Jul. 31, 2018.
Boeck et al.		U.S. Pub. 2013/0241059	Sep. 19, 2013.
Lachner et al.	U.S. Patent 10,121,751	Nov. 6, 2018.
Beer et al.		U.S. Pub. 2014/0110841	Apr. 24, 2014.
Tomita et al.		U.S. Pub. 2012/0289002	Nov. 15, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892